                        Case 2:19-mj-01643 Document 1 Filed 09/27/19 Page 1 of 5

AO 9 1 (Rev . 11 /1 1) Criminal Complaint (approved by SAUSA Diana Vondra Carri g)



                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern District of Pennsylvania

                  United States of America                                   )
                                 V.                                          )
                                                                             )       Case No.
                          Antonio Shaw                                       )                  {'1-(~ --13,-~
                                                                             )
                                                                             )
                                                                             )
                            Defendant(s)


                                                      CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                         01/22/2019                        in the county of          Philadelphia          in the
      Eastern           District of - - Pennsylvania
                                        - - ~ - -- - , the defendant(s) violated:
             Code Section                                                               Offense Description
18 U.S.C. § 111 (a)(1)                              See Attachment A (incorporated herein) - two counts of assault on a federal
                                                    official engaged in the performance of their official duties




          This criminal complaint is based on these facts :
See Attachment B -- Affidavit for Arrest Warrant (incorporated herein)




          ii1 Continued on the attached sheet.



                                                                                                    pecial Agent James F. Finnegan
                                                                                                        Printed name and title

Sworn to before me and signed in my presence.


Date :             09/27/2019


City and state:                    Philadelphia, Pennsylvania                                             . Hart, U.S. Magistrate Judge
              Case 2:19-mj-01643 Document 1 Filed 09/27/19 Page 2 of 5




                                          Attachment A

                                            COUNTl

       On or about January 22, 2019, within the Eastern District of Pennsylvania, defendant

                                           ANTONIO SHAW

did forcibly assault, resist, oppose, impede, intimidate, and interfere with "Victim One," a person

designated in Title 18, United States Code, Section 1114, namely a Special Agent employed by

the Federal Bureau oflnvestigation, while Victim One was engaged in and on account of the

performance of Victim One's official duties, where such acts involved physical contact with

Victim One.

       In violation of Title 18, United States Code, Section 11 l(a)(l).




                                                 1
            Case 2:19-mj-01643 Document 1 Filed 09/27/19 Page 3 of 5




                                            COUNT2

       On or about January 22, 2019, within the Eastern District of Pennsylvania, defendant

                                            ANTONIO SHAW

did forcibly assault, resist, oppose, impede, intimidate, and interfere with "Victim Two," a

person designated in Title 18, United States Code, Section 1114, namely an Assistant United

States Attorney employed by the Department of Justice, while Victim Two was engaged in and

on account of the performance of Victim Two's official duties, where such acts involved

physical contact with Victim Two.

       In violation of Title 18, United States Code, Section 111 (a)(l ).




                                                 2
            Case 2:19-mj-01643 Document 1 Filed 09/27/19 Page 4 of 5




               ATTACHMENT B-AFFIDAVIT FOR ARREST WARRANT

I, James F. Finnegan, Special Agent with the Federal Bureau oflnvestigation, have knowledge of
the following facts based on my own investigation and upon conversations with other individuals
involved in this investigation. I have not included all of the facts known to me in this Affidavit,
just those facts which I believe necessary to establish probable cause. Where the contents of
statements and conversations of others are reported herein, they are reported in substance and in
part, except where otherwise indicated. Where I assert that an event occurred on a particular date,
I am asserting the event occurred on or about the date alleged:

       1.      On or about January 22, 2019, ANTONIO SHAW was present in a courtroom of

the U.S . District Court for the Eastern District of Pennsylvania for sentencing after having been

convicted of assault with a dangerous weapon, with intent to do bodily harm in violation of 18

U.S.C. § 113(a)(3).

       2.      A Special Agent of the Federal Bureau oflnvestigation ("Victim One") also was

present in the courtroom for ANTONIO SHAW's sentencing hearing. Victim One had

investigated the assault for which ANTONIO SHAW was being sentenced and attended the

sentencing as part of his official duties as Special Agent.

       3.      An Assistant United States Attorney for the Eastern District of Pennsylvania

("Victim Two") also was present in the courtroom for ANTONIO SHAW's sentencing hearing.

Victim Two was the attorney who represented the United States Government at ANTONIO

SHAW' s trial and sentencing hearing.

       4.      At the conclusion of the sentencing hearing, as he was being led out of the

courtroom by a U.S. Marshal, ANTONIO SHAW turned around to face Victim One and Victim

Two and spat on both Victim One and Victim Two. The escorting U.S. Marshal and other U.S.

Marshals then restrained ANTONIO SHAW.


                                                  3
            Case 2:19-mj-01643 Document 1 Filed 09/27/19 Page 5 of 5




       5.      Based upon the above facts, your affiant avers that there is probable cause to

believe that defendant ANTONIO SHAW has violated Title 18, United States Code, Section

11 l(a)(l), by assaulting two federal employees, an FBI agent and Assistant U.S. Attorney, who

were engaged in the performance of their official duties at the time of the assaults.




                                              Special Agen , Federal Bureau of Investigation

Sworn to me and subscribed
Before me this 27 th day of
September, 2019




                                                 4
